Name: Commission Regulation (EC) NoÃ 1850/2004 of 25 October 2004 amending Regulation (EC) NoÃ 1117/2004 fixing the exchange rate applicable in 2004 to certain direct aids and measures of a structural or environmental nature in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  agricultural policy;  plant product;  monetary economics
 Date Published: nan

 26.10.2004 EN Official Journal of the European Union L 323/5 COMMISSION REGULATION (EC) No 1850/2004 of 25 October 2004 amending Regulation (EC) No 1117/2004 fixing the exchange rate applicable in 2004 to certain direct aids and measures of a structural or environmental nature in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 751/2004 of 22 April 2004 setting certain operative events for the exchange rate for 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to take account of their accession to the European Union (1), and in particular the second paragraph of Article 1 thereof, Whereas: (1) The exchange rates in the Annex to Commission Regulation (EC) No 1117/2004 (2) apply to the support schemes for which the operative event for the exchange rate was fixed for the abovementioned Member States at 1 May 2004 pursuant to Regulation (EC) No 751/2004. (2) Following the amendment of Regulation (EC) No 751/2004 by Regulation (EC) No 1843/2004, the operative event for the exchange rate for 2004 in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for the purposes of converting into national currency the area payment for nuts provided for in Chapter 4 of Title IV of Council Regulation (EC) No 1782/2003 (3), which establishes common rules for direct support schemes under the common agricultural policy and certain support schemes for farmers, and amends certain regulations, is fixed as the date of entry into force of the 2003 Treaty of Accession. (3) Regulation (EC) No 1117/2004 does not refer to the area payment for nuts provided for in Chapter 4 of Title IV of Regulation (EC) No 1782/2003. The rates fixed in the Annex thereto should, however, also apply to the area payment for nuts. (4) Regulation (EC) No 1117/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following point (e) is added to the first subparagraph of Article 1 of Regulation (EC) No 1117/2004: (e) the area payment for nuts provided for in Chapter 4 of Title IV of Regulation (EC) No 1782/2003. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 118, 23.4.2004, p. 19. Regulation as amended by Regulation (EC) No 1843/2004 (OJ L 322, 23.10.2004, p. 10). (2) OJ L 217, 17.6.2004, p. 8. (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48).